Exhibit 10.2

 

 

FIRST AMENDMENT TO

OFFICER STOCK OPTION AWARD

 

This First Amendment to Officer Stock Option Award (“Option Amendment”) is made
this __ day of December, 2014, by and between Oxford Immunotec Global PLC (the
“Company”) and Peter Wrighton-Smith, Ph.D. (“Optionee”).

 

RECITALS

 

WHEREAS, Company and Optionee are parties to an option agreement designated
Grant No. 2013-081A, reflecting the grant of unapproved share options under
Appendix D to the Company’s 2013 Share Incentive Plan with a Grant Date of March
3, 2014 the “Option Agreement”); and

 

WHEREAS, the parties now wish to amend the Option Agreement as set forth in this
Option Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the promises and covenants
set forth in this Option Amendment, and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged and agreed, the
Company and Optionee agree as follows:

 

1.             Paragraph 3(b) Effect of a Change in Control of the Option
Agreement is hereby deleted in its entirety and replaced in full with the
following:

 

3.(b).       Effect of a Change in Control. If following the occurrence of a
Change in Control (as defined below), the Optionee’s employment is terminated by
the Company other than for Cause, or by the Optionee for Good Reason (as defined
below), then the portion of the Option that has not vested as of the date of
such termination shall become fully vested and exercisable in accordance with
the terms of this Agreement (the “Accelerated Vesting”). If the Optionee’s
employment is terminated by the Optionee for Good Reason as defined in Paragraph
3(d)(ii)(1) through (7), Accelerated Vesting will only apply if the event
constituting Good Reason (as defined in Paragraph 3(d)(ii)(1) through (7))
occurred within one year of the Change in Control and the Optionee provides
notice to the Company of his election to terminate employment within ninety (90)
days of the occurrence of the event constituting Good Reason.

 

 

 

First Amendment to Grant No. 2013-081A 

Peter Wrighton-Smith, Ph.D.

 

 
 

--------------------------------------------------------------------------------

 

 

2.             Paragraph 3 is amended to add the following provision following
Paragraph 3.(c).

 

(d).          Additional Definitions.

 

(i).     Cause shall have the meaning set forth in the 2013 Share Incentive
Plan.

 

(ii).     Good Reason means any of the following: (1) a material reduction in
the Optionee’s base salary, unless such reduction is effected contemporaneously
or in conjunction with a broader reduction in pay of other senior executives;
(2) a material reduction in the Optionee’s incentive compensation participation
level (target incentive as a percentage of base salary) from what it has been at
any time within the immediately preceding three years, unless such reduction is
effected contemporaneously or in conjunction with a broader reduction in senior
executive pay or incentive pay for other senior executives; (3) a material
change in the equity compensation benefits available to the Optionee, unless
such change is effected contemporaneously or in conjunction with a broader
change in equity compensation benefits available to other senior executives;
provided that the imposition of performance targets for the Optionee’s equity
compensation benefits shall not give rise to Good Reason, nor shall any
difference in performance targets for equity compensation benefits provided to
the Optionee and other senior executives constitute Good Reason; (4) the
imposition of a change, not previously approved by the Optionee, that the
Optionee’s primary office location (where he is required to be physically
present for the majority of time when he is not engaged in work-related travel)
increase his one-way commuting distance by more than 20 miles; (5) the
imposition of a requirement by the Board of Directors or other authority to whom
the Optionee reports, without the approval of the Optionee, that increases the
number of days of his international travel by more than ten percent (10%) from
the average of such travel days during the immediately preceding two years; (6)
the imposition by the Board of Directors or other authority to whom the Optionee
reports of a work schedule that results in the Optionee becoming a tax resident
in the United States or in any individual state within the United States; (7)
failure of the Board of Directors to recommend the Optionee for reelection to
the Board when his term expires unless such failure is prompted by legal or
corporate governance considerations; or (8) if, at any time on or after the one
year anniversary of a Change in Control but prior to the third anniversary of
the Change in Control, there is a change in the composition of the Board of
Directors to whom the Optionee reports so that a majority of such Board is
composed of individuals who were not directors immediately prior to the
Change in Control.

 

 

 

First Amendment to Grant No. 2013-081A 

Peter Wrighton-Smith, Ph.D.

 

 
-2- 

--------------------------------------------------------------------------------

 

 

 

3.             Except as amended herein, the Option Agreement shall remain in
full force and effect. Terms not defined in this Option Amendment shall have the
meaning set forth in the Option Agreement.

 

This Option Amendment has been executed and delivered as a deed on __ December
2014.

 

 

SIGNED as a Deed

By: Peter Wrighton-Smith, Ph.D.

 

_____________________________________

 

 

in the presence of:

 

 

_____________________________________

Witness signature:

Name:

Address:

Occupation:

 

 

 

SIGNED as a Deed

By OXFORD IMMUNOTEC GLOBAL PLC

acting by the under-mentioned

person(s) acting on the authority

of the Company in accordance

with the laws of the territory of

its incorporation

 

 

_____________________________________

Authorised signatory

 

 

_____________________________________

Authorised signatory

 

 

 

First Amendment to Grant No. 2013-081A 

Peter Wrighton-Smith, Ph.D.

 

-3- 

 